Supreme Court Administrative Directive
PURSUANT TO the provisions of 20 O.S. § 1506, the Court hereby approves and authorizes the following Fee Schedule for the State Board of Examiners of Certified Shorthand Reporters. This schedule shall become effective on January 1, 2010.
FEE SCHEDULE
Examination Fee-Oklahoma Resident $150.00
Examination Fee-Non-resident $200.00
Application for Admission by Reciprocity
* Qualified applicants may be enrolled without taking skills examinations $200.00
* Fee includes one Oklahoma Written Knowledge Test
Annual Certificate Renewal Fee
© Annual certificate renewal shall become effective on January 1, 2011 $ 30.00
Delinquent Payment Fee
e Assessed for failure to renew certificate on or before February 15 $100.00
Continuing Education Penalty Fee
e Assessed for failure to obtain the requisite number of continuing education hours on or before December 31 of the year in which they are required $100.00
Continuing Education Suspension Fee
® Charged to any court reporter whose certificate has been suspended for failure to earn the required number of continuing education hours, to submit a completed compliance report, and/or to pay any applicable continuing education penalty fee on or before February 15 $100.00
Retired Status Reinstatement Fee $100.00
Approved in Conference this 12th November, 2009. day of
ALL JUSTICES CONCUR.